DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Applicant(s) Response to Official Action
The response filed on 2/25/2021 has been entered and made of record.  
Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 1/25/2021 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto. 

Response to Amendment/Remarks
In the response filed Claims 1, 21, 22, 41, 61, and 65 were amended.  Claims 1-5, 21-25, 41-45, and 61-65 were presented for examination.  

Applicants’ amendments/remarks regarding claim objections and claim rejections under 35 USC 112(a) and 35 USC 112(b) to their respective pending claims have been fully considered, are persuasive, and accordingly, withdrawn.  Applicants’ amendments/arguments overcome the prior art of record; the rejections of the claims under AIA  35 U.S.C. 103; and are persuasive.  Accordingly, said rejections are withdrawn.  Examiner further articulates the differences between the prior art and in allowed claims in the examiners reason for allowance below. 

Allowable Subject Matter
Claims 1-5, 21-25, 41-45, and 61-65 are allowed.  

The following is an Examiner's statement of reasons for allowance:

The independent claims generally describe a cryptographically secure registration package.  Various examples have been found in the art describe aspects of the claimed invention.  
Ganong et al. (US 2018/0373859 A1) Fig. 2 step 206, and ¶ 135 the users face is stored in secure storage 218.  Ganong, ¶ 137 Ln. 9-10 describes that secure storage 218 resides on the user’s device.  Ganong, ¶ 144 Ln. 7-9 disclose that signatures are stored in the user’s digital certificate which was created during registration.  Ganong, ¶ 144 Ln. 7-15 teach that the digital certificate contains a hash of the face image from registration which is the first biometric.  Ganong, Fig. 2, step 210, and ¶ 137, teach that the face in the captured photo-ID is authenticated against the live face using authentication system 110.  Ganong, ¶ 137-138 teaches public key certificate is created by registration system 110.  Ganong, ¶ 144 Ln. 7-9 disclose that the public key is stored in the user’s digital certificate. Ganong, ¶ 137-138 teaches public key certificate is created and made available for public consumption.
Ganong does not, but in related art, Schultz et al. (US 2017/0085562 A1) ¶ 114 teaches local generation of an asymmetric key pair by a mobile device based 
Ganong in view of Schultz does not, but in related art, Beigi (US 2015/0347734 A1) ¶ 5 Ln. 1-3 refers to a ‘PDA’ which is a personal digital assistant such as a smartphone.  Beigi Fig. 2 depicts components of the smartphone containing a processor.  Beigi, ¶ 179-182 describes a locally performed registration process where the smartphone generates an asymmetric key pair as well as registration information using the X.509 certificate standard.  
However, as applicant notes, “Ganong then notes that if the comparison matches, the system confirms the authenticity of either the face, the photo ID credentials, or the document. Id. Rather than disclose that the photo ID credentials (which the Office Action equates to the second user biometric) is hashed, Ganong indicates that the photo ID credentials are verified based on decrypted digital signatures, with the digital signatures being decrypted to generate a message digest hash that is compared to the recalculated hash. Ganong is silent to any disclosure directed toward a registration package that comprises a second cryptographic hash of a second user biometric”. 
Hence, while various art tangentially discusses aspects of the claimed invention none of the prior individually or in reasonable combination discloses the claimed invention.  
Dependent claims being dependent on their respective independent claims are therefore allowed under the same rationale.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments to Statement of Reasons for Allowance.”  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-273-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on 



/STEPHEN GUNDRY/
Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435